Title: To James Madison from James Simpson, 6 October 1803 (Abstract)
From: Simpson, James
To: Madison, James


6 October 1803, Tangier. No. 65. Has drawn a bill on JM for $1,000 payable at thirty days’ sight “to order of John Gavino Esqr on Account of Sallary,” as is “fully explained” in his “general Letter of this days date.” Requests that JM pay this bill “accordingly.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 1 p.; marked “Triplicate”; docketed by Wagner.



   
   Simpson next wrote JM on 8 Oct. 1803.



   
   A full transcription of this document has been added to the digital edition.

